WILLIAMS, J.
The principal contention of counsel for plaintiff in error is that the sentences were erroneous in that the plaintiff in error was only twenty years of age at the time and could only be sentenced to the Ohio State Reformatory and not to the penitentiary, tinder General Code, Section 2131.
There is no question that the Ohio State Reformatory at Mansfield is a state prison. Under Section 2131 General Code the superintendent is required to receive all male 'criminals between sixteen and thirty years, lawfully sentenced to the reformatory, providing they have not been “previously sentenced' to a state prison,” and the court pronouncing sentence has no power to impose a sentence to the Ohio State Reformatory. where the convicted person has been previously sentenced to the Ohio State Reformatory. If a convicted person between sixteen and twenty-one has not been previously. sentenced to a state prison, the court shall sentence him to the Ohio State Reformatory, but if he is between twenty-one and thirty years and has not previously been sentenced to a state prison, the court may sentence him to the reformatory if amenable to reformatory methods, otherwise to the penitentiary.
The trial judg.e was acting wholly within his power and judgement will be affirmed.
Sullivan, P. J. and Levine, J. concur.